Citation Nr: 0417957	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO).  In January 2004, the 
Board remanded the case.


FINDINGS OF FACT

1.  An October 1982 RO decision denied service connection for 
PTSD.  The veteran was notified of that decision by letter 
later that month, and advised of his right to appeal it.  He 
did not appeal the decision, and it is final.

2.  Evidence received since the October 1982 RO decision is 
either duplicative or cumulative, does not bear directly or 
substantially upon the specific matters under consideration, 
or is not so significant that it should be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since an 
October 1982 RO decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection, there must be 
evidence of an etiologic relationship, or link, between a 
current disability and events in service or an injury or 
disease incurred or aggravated there.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection for PTSD requires medical evidence of a 
diagnosis of PTSD made in accord with the diagnostic criteria 
of the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), medical evidence linking the disorder to 
events in military service and, unless the claimant engaged 
in combat with the enemy or was held as a prisoner of war and 
the claimed stressor is related to those experiences, 
credible supporting evidence that the inservice events 
occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2003).

In October 1982, the record before the Board showed that the 
veteran had inpatient VA psychiatric treatment from July 1972 
to March 1973.  At discharge from the VA Hospital the 
diagnosis was severe anxiety neurosis in an immature and 
emotionally unstable individual.

The veteran underwent a VA psychiatric examination in 
September 1982 after which the diagnosis was chronic, mild to 
moderate, generalized anxiety reaction.

In sum, the veteran had not been diagnosed with PTSD as of 
October 1982, so the rating decision rendered that month 
denied entitlement to service connection for PTSD.  The 
veteran was notified of the decision by a letter later that 
month.  He was also advised of his right to appeal the 
decision, but he did not do so.  The October 1982 RO decision 
is therefore final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a).

In August 1998, the veteran sought to reopen his claim, but 
final VA decisions are not subject to revision on the same 
factual basis.  Id.  In order to reopen a claim concluded by 
a final decision, VA must receive new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

"New and material evidence" is evidence not previously 
reviewed by VA adjudicators that is neither cumulative nor 
duplicative, that relates to a previously unestablished fact 
necessary to substantiate the claim, and that, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

(The Board notes, parenthetically, that 38 C.F.R. § 3.156 was 
amended August 29, 2001, to require that new and material 
evidence sufficient to reopen a claim must also raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2003).  The appellant, however, applied 
to reopen his claim before the amendment to 38 C.F.R. § 3.156 
became effective, so the amendment is not applicable here.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001).)

The veteran's August 1998 claim was substantially complete.  
When such a claim is received, the RO must advise the 
claimant of the evidence needed to substantiate it, of the 
evidence VA will attempt to obtain, and of the evidence the 
claimant must provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Here, the RO provided the requisite notice in 
letters to the veteran dated in October 1998, March 2001, 
March 2002, and June and October 2003.  Accordingly, the 
Board finds that the veteran has been given that notice 
required by law.  Id.

In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of original, 
reopened, or increased-rating claims, unless there is no 
reasonable possibility that the claims can be substantiated.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  However, in the 
case of an application to reopen a claim, the claimant has 
previously had the advantage of VA assistance.  As the claim 
was previously denied and the denial was final, the duty to 
assist does not generally arise until new and material 
evidence has been received with which to reopen the claim.  
Elkins v. West, 12 Vet. App. 209, 219 (1999) (en banc).  Only 
after the claim is reopened does the claim take on the 
character of an original claim, and VA has a duty to assist 
the claimant in developing evidence in support thereof.  If 
the rule were otherwise, the concept of finality in the VA 
adjudication process would be a nullity.  As will be seen 
below, new and material evidence has not been received with 
which to reopen the veteran's claim for service connection 
for PTSD, so VA has no duty to assist him further in 
obtaining evidence pertinent to that claim.

As indicated above, this case was remanded in January 2004.  
The purpose of the remand was to schedule a hearing pursuant 
to the appellant's request.  A hearing was scheduled for 
April 2004, but the veteran failed to appear.  Hence, his 
request for a hearing is deemed to have been withdrawn.  38 
C.F.R. § 20.702(d) (2003)..

VA outpatient treatment records, dated from September 1985 to 
January 2003, show that the veteran was seen frequently at 
the mental hygiene clinic.  He has been diagnosed with 
generalized anxiety disorder, but he has never been diagnosed 
with PTSD.

The veteran identified a doctor he had seen, and the RO 
requested records from that doctor in August and October 
2003.  In October 2003, the RO advised the veteran that 
records had not been received from the doctor, and reminded 
him that it was his responsibility to obtain them if he 
wished to have them considered.  There are not now any 
records from that doctor in the file.

As was the case in October 1982, there remains no medical 
evidence of record showing that the veteran has PTSD.  In 
view of the complete lack of such evidence, the claim for 
entitlement to service connection therefor cannot be, and it 
is not, reopened.

In reaching this decision the Board acknowledges that the 
notice provided to the veteran was not issued in accordance 
with the chronological sequence set forth at 38 U.S.C.A. §§ 
5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The 
veteran's claim, however, was denied more than a year the 
sequence became law.  Moreover, as noted above, the veteran 
has been given notice that he needed to present competent 
evidence that he has PTSD.  Hence, the appellant has not been 
prejudiced by VA's failure to follow the sequence referenced 
above.  Simply put, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with this 
portion of the VCAA reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).
 



ORDER

New and material evidence has not been received since an 
October 1982 RO decision, so the claim for entitlement to 
service connection for PTSD is not reopened.




_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



